Citation Nr: 0506067	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  05-00 156	)	DATE
	)
	)


THE ISSUE

Whether the November 1960 decision of the Board of Veterans' 
Appeals (Board), which determined that the veteran was not 
entitled to restoration of service connection for a 
psychoneurosis should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
February 1943 to July 1943.

This matter is currently before the Board on motion by the 
veteran for revision or reversal, on the grounds of CUE, of a 
November 1960 decision of the Board, which denied the 
veteran's claim for restoration of service connection for a 
psychoneurosis. That claim was on appeal from a June 1960 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Antonio, Texas.

The claim for service connection for a psychiatric disorder 
was reopened by the Board in a November 2004 decision.  The 
claim has been remanded to the RO for review on a de novo 
basis.  


FINDING OF FACT

The moving party has failed to allege a specific error of 
fact or law in the November 1960 Board decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The requirements for a motion to revise or reverse a Board 
decision on the basis of CUE have not been met.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Veterans Claims Assistance Act of 2000, Pub. Law No. 106- 
475, 114 Stat. 2096 (now codified at 38 U.S.C.A. § 5103, 
5103A (West 2002)) was not applicable to motions alleging 
clear and unmistakable error in decisions of the Board.

I. Factual Background

The evidence of record and considered at the time of the 
November 1960 Board decision is restated below.

The service medical records revealed that on examination for 
entry upon active duty in February 1943, no pertinent 
abnormality was noted.  In April 1943, the veteran was seen 
for complaints of recurrent abdominal pain, with nausea and 
blurred vision.  He reported for clinical purposes that he 
had had these symptoms for three to four years.  He also 
stated that he had had symptoms of dorsal weakness since 
1939, after being thrown from a horse.  It was also reported 
that he had been hospitalized two years previously for 
abdominal pains.  An orthopedic examination was negative and 
no organic gastrointestinal pathology was found.  It was 
determined that the correct diagnosis was psychoneurosis, 
which was considered as not incurred in the line of duty, 
having existed prior to enlistment and not being aggravated 
in service.  

The veteran submitted a claim for service connection in 
September 1943.  The veteran was examined by VA in October 
1943 when it was indicated that the diagnosis was mild 
psychoneurosis.  Service connection was established by the 
RO. In a November 1943 decision.  Several VA compensation 
examinations were conducted and the veteran's disability was 
alternatively evaluated as noncompensable or 10 percent 
disabling.  The first examination after the veteran was 
released from active duty showed a diagnosis of 
psychoneurosis, mild.  It was determined in June 1960, that 
the grant of service connection was clearly and unmistakably 
erroneous such that service connection was discontinued.  The 
severance of service connection was finalized by the RO in a 
July 1960 rating decision.  

The Board confirmed the severance of service connection for a 
psychoneurosis based on the above evidence and the applicable 
laws and regulations extant at the time of the November 1960 
decision.  

The Board determined that the evidence showed that the 
veteran's psychoneurosis had clearly and unmistakably existed 
prior to service and that the symptoms during service were 
continued manifestations of the preservice neuropsychiatric 
disability.  The first postservice examination finding of 
mild psychoneurosis clearly and unmistakably established that 
there was no aggravation during service.  The Board, 
therefore, decided that the grant of service connection for 
psychoneurosis was clearly and unmistakably erroneous, that 
the severance of service connection was proper, and that 
service connection could not be restored.

II. Criteria

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400- 
1411 (2004). Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative. The motion must include 
the name of the veteran; the name of the moving party if 
other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates. 
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains. Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

Furthermore a clear and unmistakable error motion must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b).

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error. 38 
U.S.C.A. § 7111. A decision of the Board that revises a prior 
Board decision on the grounds of clear and unmistakable error 
has the same effect as if the decision had been made on the 
date of the prior decision. 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made....

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist. The Secretary's failure 
to fulfill the duty to assist. (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313. 
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993). A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

III. Legal Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.

Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. § 
5103(a) of the existence of evidence which might complete a 
claimant's application for benefits; and VA's duty to assist 
in the development of such claims. 38 C.F.R. § 20.1411 (c) 
and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions for reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions. 38 C.F.R. § 20.1411 (a) and (b). A 
CUE motion is not an appeal and, with certain exceptions, is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals. 38 
C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error. See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied. Russell v. Principi, 3 Vet. 
App. 310, 313 (1992). A difference of opinion as to how the 
evidence was weighed is not CUE. An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated." Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

The moving party has made no specific contention of how the 
laws or facts in existence at the time of the November 1960 
Board decision were either not considered or misapplied.  The 
bare allegation (August 2004 hearing transcript, p. 13) that 
the 1960 Board decision was "clearly and unmistakably in 
error" is not sufficient under the applicable law.  It is 
nothing more than asking the Board to reweigh the evidence in 
his favor. He does not argue that the Board did not consider 
the evidence of record at that time. He does not argue how 
the Board misapplied the evidence submitted in support of the 
claim, or how the outcome would have been manifestly 
different. Asking the Board simply to reweigh the evidence 
can never rise to the stringent definition of CUE. See Fugo, 
supra. Accordingly, the motion must be dismissed without 
prejudice as provided at 38 C.F.R. § 20.1404(b).


ORDER

The CUE motion with respect to the 1960 Board decision is 
dismissed without prejudice.



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



